NUMBER 13-16-00253-CV

                   COURT OF APPEALS
              THIRTEENTH DISTRICT OF TEXAS
               CORPUS CHRISTI – EDINBURG


EDINBURG CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
SILVIA LEDESMA, AND CARLOS GUZMAN,           Appellants,

                               v.

SOBEYDA I. SMITH, DANIEL REBOLLAR,
AND MARIELY REBOLLAR,                                 Appellees.


            On appeal from the 398th District Court
                  of Hidalgo County, Texas.


                   NUMBER 13-16-00254-CV

                   COURT OF APPEALS
              THIRTEENTH DISTRICT OF TEXAS
               CORPUS CHRISTI – EDINBURG


   IN RE SOBEYDA I. SMITH, DANIEL REBOLLAR, AND MARIELY
                         REBOLLAR


               On Petition for Writ of Injunction.
                                         ORDER

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       On May 5, 2016 in our cause number 13-16-00253-CV, appellants Edinburg

Consolidated Independent School District (“ECISD”), Silvia Ledesma, and Carlos

Guzman filed a “Notice of Accelerated Appeal and Stay” through which they seek to

appeal a May 5, 2016 order granting a temporary injunction as requested by Sobeyda I.

Smith, Daniel Rebollar, and Mariely Rebollar.       Appellants also appeal a May 5, 2016

order denying their plea to the jurisdiction. Through this notice of appeal, appellants

invoked Texas Rule of Appellate Procedure 29.1(b) and Texas Civil Practice and

Remedies Code section 6.004, thereby automatically staying the order granting the

temporary injunction. See TEX. R. APP. P. 29.1(b) (“Perfecting an appeal from an order

granting interlocutory relief does not suspend the order appealed from unless . . . the

appellant is entitled to supersede the order without security by filing a notice of appeal.”);

TEX. CIV. PRAC. & REM. CODE ANN. § 6.004 (West, Westlaw through 2015 R.S.) (“A school

district may institute and prosecute suits without giving security for cost and may appeal

from judgment without giving supersedeas or cost bond.”). Further, in light of their appeal

of the order denying the plea to the jurisdiction, appellants further invoked Texas Civil

Practice and Remedies Code section 51.014(b) to stay “all other proceedings in the trial

court pending resolution” of this appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(b) (West, Westlaw through 2015 R.S.) (providing that an interlocutory appeal of

an order, such as one granting or denying a plea to the jurisdiction, but other than one

granting or refusing a temporary injunction, “stays the commencement of a trial in the trial

court pending resolution of the appeal,” and an interlocutory appeal of an order granting

                                              2
or denying a plea to the jurisdiction by a governmental unit “also stays all other

proceedings in the trial court pending resolution of that appeal.”).

       On May 6, 2016, in our cause number 13-16-00254-CV, the appellees filed a

petition for writ of injunction and an emergency motion for temporary relief pending

determination of the merits of the petition. Appellees/relators seek an order enjoining

appellants from taking certain actions while this matter remains pending, or alternatively,

requiring them to comply with the trial court’s temporary injunction until the original

proceeding has been resolved. Appellees/relators claim that this Court should grant a

stay because ECISD, despite the temporary injunction requiring it to calculate the class

rankings of the 2016 graduating seniors’ grade point averages and class rankings by

including ten points for a dual enrollment computer science class, has publically

announced its intention to proceed with its 2016 class rankings without consideration of

the dual enrollment class. Appellees/relators contend that without emergency relief, the

appeal will be rendered moot.

       The Court, having examined and fully considered the emergency motion for

temporary relief, is of the opinion that it should be granted. The emergency motion for

temporary relief is hereby GRANTED, and we ORDER that the trial court’s May 5, 2016

temporary injunction will remain in effect until further order of this Court. See TEX. R. APP.

P. 29.3 (“When an appeal from an interlocutory order is perfected, the appellate court

may make any temporary orders necessary to preserve the parties’ rights until disposition

of the appeal . . . .”); Id. R. 52.10(b) (“The court—on motion of any party or on its own

initiative—may without notice grant any just relief pending the court’s action on the

petition.”). We further order appellants/real parties in interest, or any others whose



                                              3
interest would be directly affected by the relief sought, to file a response to the petition for

writ of injunction by 5:00 p.m. on Wednesday, May, 11, 2016. See id. R. 52.2, 52.4, 52.8

       IT IS SO ORDERED.

                                                           PER CURIAM


Delivered and filed the
6th day of May, 2016.




                                               4